Per Curiam.
The prisoner Brady was accused of keeping open on Sunday a place duly licensed for the sale of spirituous liquors, Ho. 342 First avenue. He was admitted to bail in the sum of $100, and required to appear for trial on the 5th day of December, 1888. The security made effort to secure his attendance on that day, but was unsuccessful, and the bond was forfeited. On the 28th May, 1889, the prisoner appeared before the court, was tried, convicted, and sentenced to pay a fine, which he did pay. The application to •discharge the judgment and the forfeited recognizance should be granted.